December 9, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: Principal National Life Insurance Company Variable Life Separate Account, Form N-6 Variable Universal Life Income III (VULI III) FILE NUMBER(S): 1. 333-175768 2. 811-22589 On behalf of the registrant of the above-named separate account, we hereby request the effective date for the above registration statement be accelerated to December 13, 2011. Respectfully yours, /s/ Sara Wiener Sara Wiener Director  Product Management Principal National Life Insurance Company Variable Life Separate Account
